
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.21


Castle Creek Financial
P.O. Box 1329, 6051 El Tordo
Rancho Santa Fe, California 92067


May 14, 2003

Matthew P. Wagner
President and Chief Executive Officer
First Community Bancorp
6110 El Tordo
Rancho Santa Fe, CA 92067

Dear Matthew:

        This letter will confirm that First Community Bancorp ("First
Community") has engaged Castle Creek Financial LLC ("Castle Creek") as the
exclusive financial advisor to First Community and any entities it may form,
acquire or invest in (collectively, the "Company") in connection with the
Company's efforts to (a) acquire or invest in other financial institutions,
excepting therefrom the opening of individual bank branches in the ordinary
course of business; (b) effect a sale of the Company or a material amount of its
assets; or (c) pursue a financing or recapitalization transaction (collectively,
the "Transaction"). As the exclusive financial advisor to the Company, Castle
Creek will, in addition to providing services in connection with a proposed
Transaction provide other services pursuant to paragraph 9.

1.In connection with a proposed Transaction, at the request of the Company,
Castle Creek will provide such services as the Company shall reasonably request
including: (i) assisting the Company in the structuring of the financial aspects
of a Transaction; (ii) identifying alternative potential parties and contacting
such parties as the Company may designate; (iii) negotiating the terms of a
Transaction with such parties; (iv) assisting the Company in communicating the
strategic implications of the Transaction to the investment community; and
(v) advising the Company in connection with its efforts to raise any additional
capital that may be required to facilitate the Transaction. Further, Castle
Creek and the Company expressly acknowledge that the fees provided for under
paragraph 3 for a completed Transaction were determined in light of the fact
that significant financial advisory services are rendered to the Company in
connection with potential Transactions that are not successfully completed.
Thus, such fees earned pursuant to paragraph 3 will serve as compensation for
services rendered in connection with a completed Transaction and in connection
with potential Transactions that are not successfully completed.

2.In connection with a proposed Transaction, you will furnish Castle Creek with
such material regarding the business and financial condition of the Company as
we request, all of which will be accurate and complete in all material respects
at the time furnished in writing. The Company will also use its best efforts to
assure that its personnel, consultants, experts, attorneys and accountants are
made available to Castle Creek upon Castle Creek's reasonable request in
connection with services provided or to be provided by Castle Creek. During the
term of this agreement, the Company shall promptly notify Castle Creek of
(i) any material changes in the business or financial condition of the Company
from the information provided to Castle Creek, and (ii) any material events or
developments relating to the financial condition or business operations or
prospects of the Company and promptly make available for Castle Creek's review
copies of all filings related to the Transaction made by the Company with any
regulatory agency and copies of all press releases related to the Transaction
issued by the Company. We are relying, without independent verification, on the
accuracy and completeness of all information furnished to us in writing by the
Company or any other party or potential party to any Transaction. Castle Creek
agrees that all requests for information from the Company will be directed only
to the President or

--------------------------------------------------------------------------------

Chairman of the Board of the Company or such other persons as the President and
Chairman shall specifically designate and that it will not treat information
obtained from any other person or source as having been provided by the Company.
Castle Creek and the Company agree to be bound by the terms Confidentiality
Agreement, executed by both parties in connection with the execution of this
agreement, and attached hereto as Appendix B.

3.In consideration of the services to be provided hereunder, the Company agrees
to pay to Castle Creek the following cash fees:

(A)$9,000 at the beginning of each fiscal quarter (which initial payment shall
be made upon the execution hereof),

(B)In the event that a sale of the Company is completed, an amount equal to two
percent (2.0%) of the Transaction Value (as defined below) for the Transaction,
net of the cost of a "fairness opinion" if such opinion is deemed necessary,

(C)In the event that an acquisition of or investment in another financial
institution is completed by the Company, an amount based upon the following
schedule will be owed to Castle Creek upon the consummation of the acquisition
or investment based upon the Transaction Value for the Transaction, net of the
cost of a "fairness opinion" if such opinion is deemed necessary:


 
   
  Deal Value
($ in millions)

--------------------------------------------------------------------------------

   
  Fees


--------------------------------------------------------------------------------

(1 ) If   $0 to $20   then   1.5% of the Transaction Value (2 ) If   Over $20  
then   $300,000, plus 1.0% of the amount of the Transaction Value in excess of
$20 million

(D)In the event of a financing or recapitalization, the fees will be determined
in accordance with paragraph 8 below.

(E)Fees payable pursuant to paragraphs 3 (B), (C) and (D) shall be paid upon and
only upon the closing of the Transaction.

For purposes of this agreement, "Transaction Value" means the sum of (i) with
respect to each class of capital stock of the Company in the event of a sale of
the Company or of the financial institution which is acquired by the Company or
in which the Company invests, the product of (a) the highest consideration paid
or payable for a share of such class of capital stock determined as described in
the following paragraph and (b) the sum, determined as of the fifth trading day
immediately preceding the closing date, of (1) the total number of shares of
such class of capital stock of the Company or such financial institution plus
(2) the number of shares of such class issuable upon exercise of options,
warrants or other rights, or conversion or exchange of securities to the extent
that such options are then exercisable; (ii) in the case of an acquisition or
sale, the aggregate liquidation value of any preferred stock or other
preferential interests redeemed or remaining outstanding; (iii) the fair market
value of any assets distributed to the shareholders of the Company or such
financial institution that is purchased; (iv) the consideration paid or payable
for the assets of the Company or the assets of another financial institution, as
the case may be and (v) in the case of an acquisition or sale, the aggregate
face value of all liabilities, including accounts payable, accruals and income
taxes payable of the Company, or the financial institution, as the case may be.

The determination of the "consideration paid or payable for a share of such
class of capital stock" in connection with the Transaction shall include cash,
securities (valued in accordance with the following paragraph), or other assets
or consideration paid or payable by the purchaser or any of its affiliates, as
the case may be, determined without regard to any allocations between the

2

--------------------------------------------------------------------------------




Company or its affiliates in the event of a sale of the Company or between the
financial institution or its affiliates in the event such financial institution
is acquired by the Company or the Company invests in such financial institution,
including but not limited to (i) assets (net of debt or payables) of the Company
or such financial institution retained by the Company or such financial
institution or their respective stockholders and affiliates, as the case may be,
(ii) any deferred installments of the purchase price, (iii) any portion of the
purchase price held in escrow subsequent to closing which is payable pursuant to
the terms of the escrow arrangement, irrespective of whether such amounts are in
fact paid, (iv) any extraordinary compensation paid directly or indirectly by
the purchaser to principals, management or employees of the Company or
affiliates of the Company in connection with or in anticipation of the
Transaction or by the Company to principals, management or employees of a
financial institution acquired by the Company or in which the Company invests,
including but not limited to cash payments, stock or option grants, consulting
arrangements and non-competition arrangements, (v) any payments to the Company
or the financial institution and their respective affiliates for non-competition
agreements, (vi) any payments pursuant to earn-outs, royalties or other similar
arrangements, (vii) any payments payable after closing upon the occurrence of
certain contingencies or conditions or the satisfaction of certain earnings,
sales levels or other performance objectives which are agreed to on or before
the closing, irrespective of whether such amounts are in fact paid, (vii) the
amount of any dividends or other extraordinary payments or distributions to
stockholders of the Company or the financial institution in connection with or
in anticipation of the Transaction, and (iv) consideration paid by the purchaser
or its affiliates as a deposit, reimbursement of expenses, liquidated damages,
walk-away fee or other arrangement.

In the event that all or any portion of the Transaction Value for a Transaction
is paid in stock or other securities, deferred installments or other non-cash
consideration, the amount of the fee payable with respect to such items shall be
determined on the basis of the fair market cash equivalent value of such
non-cash consideration as of the day preceding the closing date of the
Transaction as reasonably determined by Castle Creek and the Company, provided
that the value of securities (received as consideration) which have an existing
public trading market shall be determined by the average closing sale (trade)
price for such securities during the five trading days immediately preceding the
closing date.

Any portion of the fee which is payable with respect to any earn-out, royalty or
similar arrangement where the amount payable is not a certain amount, shall be
calculated and paid at the closing based upon the estimated net present value
thereof as reasonably determined by Castle Creek and the Company.

If a Transaction takes the form of a purchase of assets and an assumption of
liabilities, then the "Transaction Value" of the Company or the financial
institution shall be deemed to include the amount of cash, securities, or other
consideration paid to the Company or the financial institution and their
respective shareholders, and affiliates, as the case may be, in respect of the
assets, plus the aggregate face amount of all liabilities, including accounts
payable, accruals, and income taxes payable of the Company, or the financial
institution, assumed by the purchaser and its affiliates or the Company, as the
case may be.

If a Transaction involves the acquisition of less than all of the Company's
outstanding equity securities, then the fee payable pursuant to Section 3(B)
shall nonetheless be calculated as though all such equity securities had been so
acquired by the purchaser.

4.Regardless of whether a Transaction is completed, the Company will reimburse
Castle Creek, upon its demand, for all reasonable out-of-pocket expenses
(including travel expenses and fees and disbursements of counsel retained by
Castle Creek in connection with this engagement). In addition to professional
fees, our billing statements include reimbursable expenses normally

3

--------------------------------------------------------------------------------

incurred in the conduct of the work. The reimbursable expenses will include a
flat ten percent of Castle Creek's monthly costs for data services, telephone,
fax, postage and general office expenses which will be categorized on our
statement as indirect expenses. These indirect expenses shall not include any
allocation for employee costs or debt service costs, rent, lease obligations,
utilities or other pre-existing overhead items; provided, however, that Castle
Creek may seek reimbursement from the Company for any the identifiable increase
in any pre-existing overhead items (other than employee costs or debt service
costs, rent, lease obligations, utilities) incurred as a result of the services
provided under this agreement.

5.The Company agrees to indemnify and hold Castle Creek harmless in accordance
with the terms and conditions of Appendix A attached hereto and made a part
hereof as though fully set forth in this agreement. No termination or
modification hereof, or completion of Castle Creek's engagement hereunder, shall
limit or affect such indemnification.

6.Castle Creek's services hereunder may be terminated by the Company or Castle
Creek at any time upon 30 days written notice, provided that Castle Creek shall
be entitled to any fees payable pursuant to Section 3 and Section 8 hereof in
the event that the Company completes a Transaction (i) on which Castle Creek
provided advice or participated in discussions with any of the investors in such
Transaction or (ii) with any of the parties as to which Castle Creek advised the
Company or with whom the Company engaged in discussions regarding a possible
Transaction prior to the termination of this letter agreement, providing that
such Transaction is completed within two years following the termination of this
letter agreement. In addition, Castle Creek shall remain entitled to the
reimbursement of fees and expenses under the terms and conditions described in
Section 4 hereof, to the extent the same have been incurred on or prior to the
date of such termination and to the quarterly retainer fee under Section 3(A) to
the extent payable prior to the termination date. Furthermore, the provisions of
this Section 6, and Sections 5 (including Appendix A), 10, 11, 12, 13, 14, 15
and 16, as well as the Confidentiality Agreement, shall survive any termination
of this agreement.

7.In order to coordinate our efforts with respect to any Transaction, during the
period of our engagement hereunder neither the Company nor any representative
thereof (other than Castle Creek) will initiate discussions regarding a
Transaction except through Castle Creek. If the Company or its management
receives an inquiry regarding a Transaction, they will promptly advise Castle
Creek of such inquiry in order that we can evaluate such prospective party and
its interest and assist the Company in any resulting negotiations.

8.Pursuant to section 3(D) hereinabove, it is understood and agreed that if the
Company decides to pursue a financing or recapitalization Transaction for which
Castle Creek is to provide any of the financial advisory services described
above in Section 1 hereof, the Company and Castle Creek shall negotiate in good
faith acceptable compensation for Castle Creek in consideration of such
services, which compensation will take into account, among other things, the
results obtained and the custom and practice among investment bankers acting in
similar situations. The compensation owed to Castle Creek in accordance with the
fee structure agreed upon by the Company and Castle Creek in respect of a
financing or recapitalization Transaction shall be paid to Castle Creek in cash
upon the consummation of any such Transaction.

9.It is understood and agreed that Castle Creek will provide such other services
that may from time to time be mutually agreed upon by Castle Creek and the
Company. Castle Creek expressly acknowledges that it will not be compensated
specifically for these services other than the reimbursement for all reasonable
out-of-pocket expenses, but that such fees earned from acting as a financial
advisor to the Company for a Transaction will serve as compensation to Castle
Creek for such non-Transaction services rendered. Such services rendered to the
Company not directly related to a specific Transaction may include, but are not
exclusive to (i) the development and

4

--------------------------------------------------------------------------------

preparation of long term financial and strategic plans, (ii) assistance with
investor and public relations, and (iii) capital management advisory services.

10.Except as expressly provided herein, no fee paid or payable to Castle Creek
or any of its affiliates shall be used as an offset or credit against any other
fee paid or payable to Castle Creek or any of its affiliates.

11.This agreement, including the indemnity in Appendix A and the confidentiality
agreement in Appendix B, embodies the sole terms of the agreement between the
Company and Castle Creek with respect to the subject matter hereof and
supersedes all previous agreements, whether oral or written, between the Company
and Castle Creek with respect to the subject matter hereof. This agreement may
not be altered, varied, revised or amended, except by an instrument in writing
signed by both the Company and Castle Creek after the date first written above.
The Company and Castle Creek have not made any other agreements or
representations of any kind with respect to such subject matter.

12.This letter agreement shall be governed by and construed in accordance with
the laws of the State of California without regard to principles of conflict of
laws. Any right to trial by jury with respect to any claim or proceeding related
to or arising out of this engagement or any transaction or conduct in connection
herewith, is waived. Any claim or dispute arising out of this agreement or the
alleged breach thereof shall be submitted by the parties to binding and
nonappealable arbitration by the American Arbitration Association ("AAA") in San
Diego, California, under the commercial rules then in effect for the AAA, except
as provided herein. The AAA shall recommend three arbitrators who are
knowledgeable in the field of investment banking. The parties shall agree upon
one of the three arbitrators or, if no arbitrator is mutually agreed upon, the
AAA shall appoint one of the three arbitrators within 30 days of such failure.
The award rendered by the arbitrator shall include costs of arbitration,
reasonable attorneys' fees and fees of experts and other witnesses, but shall
not include punitive damages against either party. Each party shall have the
right to request the arbitrator to order reasonable and limited discovery.
Notwithstanding this provision, either party may seek appropriate injunctive
relief.

13.This agreement may be executed in counterparts, each of which shall be deemed
an original and all of which shall continue one and the same instrument.

14.The obligations of the Company hereunder shall be the joint and several
obligations of the entities comprising the term Company.

15.The Company expressly acknowledges that Castle Creek has been retained solely
as an advisor to the Company, and not as an advisor to or agent of any other
person, and that the Company's engagement of Castle Creek is not intended to
confer rights upon any persons not a party hereto (including shareholders,
employees or creditors of the Company) as against Castle Creek, Castle Creek's
affiliates or their respective directors, officers, agents and employees. Any
advice provided to the Company by Castle Creek pursuant to this agreement is
solely for the information and assistance of the Board of Directors of the
Company. Such advice shall be treated as confidential information, shall not be
disclosed publicly in any manner without Castle Creek's prior written approval
and shall not be relied upon by the Company's shareholders or any third party.
Any reference to Castle Creek or to any affiliate of Castle Creek in any release
or communication to any party outside the Company is subject to Castle Creek's
prior written approval, which approval shall not be unreasonably withheld or
delayed. If this agreement is terminated prior to any release or communication,
no reference shall be made to Castle Creek without Castle Creek's prior written
approval.

16.Neither the Company nor Castle Creek may assign, transfer, license, or
sublicense its rights under this agreement without the other party's prior
written consent, which may be granted or withheld

5

--------------------------------------------------------------------------------

in the other party's sole and absolute discretion. Subject to the limitation in
this paragraph, this agreement will inure to the benefit of and be binding upon
both the Company and Castle Creek and their respective successors and assigns.

17.Castle Creek represents that it has the necessary expertise to provide the
services contemplated by this agreement and that the compensation provided for
herein is fair and reasonable and comparable to the compensation that would be
charged by an independent provider of such services with the same type, level
and quality of expertise. The Company acknowledges that the services
contemplated herein will meet legitimate needs of the Company and that it is in
the best interests of the Company to obtain such services.

18.After closing a Transaction, Castle Creek shall have the right to place
advertisements in financial and other newspapers and other newspapers and
journals at its own expense describing its services to the Company under this
agreement, provided that Castle Creek shall have submitted a copy of any such
proposed advertisements to the Company for its prior approval, which approval
shall not be unreasonably withheld or delayed.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the duplicates of this agreement and the related
indemnification agreement which shall thereupon constitute binding agreements.

Very truly yours,

Castle Creek Financial LLC

/s/ William J. Ruh

William J. Ruh
Executive Vice President

Accepted and agreed:

First Community Bancorp

on its behalf and on behalf of the Company,
as defined above.

By:   /s/ Matthew P. Wagner     Name:   Matthew P. Wagner     Title:   President
and CEO     Date:   May 19, 2003    

6

--------------------------------------------------------------------------------

APPENDIX A

        This Appendix A is a part of and is incorporated into that certain
letter agreement dated May 14, 2003, between First Community Bancorp (the
"Company") and Castle Creek Financial LLC ("Castle Creek") (the letter agreement
and this Appendix A are referred to herein as the "Agreement"). Capitalized
terms used herein without definition shall have the meanings ascribed to them in
such letter agreement.

        The Company agrees to indemnify and hold harmless Castle Creek, any
affiliates and their respective officers, directors, members, representatives
and agents and any other persons controlling Castle Creek or any of its
affiliates (Castle Creek and each such other person or entity each being
referred to as an "Indemnified Person"), to the fullest extent lawful, from and
against all claims, liabilities, losses, damages, and expenses (including
without limitation and as incurred, reimbursement of all costs of investigating,
preparing, pursuing, or defending any such claim or action, including reasonable
fees and expenses of counsel to, and the per diem costs and expenses of
personnel of, the Indemnified Person, whether or not arising out of pending
litigation, governmental investigation, arbitration or other alternative dispute
resolution, or other action or proceeding or threatened litigation, governmental
investigation, arbitration or other alternative dispute resolution, or other
action or proceeding) directly or indirectly related to or arising out of, or in
connection with (i) actions taken or omitted to be taken by the Company, its
affiliates, employees, directors, partners, representatives or agents in
connection with any Transaction or activities contemplated by this Agreement;
(ii) actions taken or omitted to be taken by any Indemnified Person pursuant to
the terms of, or in connection with services rendered pursuant to, this
Agreement, provided that in the case of this subsection (ii), the Company shall
not be responsible for any claim, liability, loss, damage or expense arising
primarily out of or based primarily upon the fraud, misrepresentation, willful
misconduct or gross negligence (as determined by the judgment of a court of
competent jurisdiction, no longer subject to appeal or further review) of or by
such Indemnified Person; and (iii) any untrue statement or alleged untrue
statement of a material fact contained in any information provided to Castle
Creek in writing by the Company under the Agreement in connection with a
Transaction or proposed Transaction or any omission or alleged omission to state
a material fact necessary to make the statements therein provided by the Company
in writing to Castle Creek in connection with any Transaction or Proposed
Transaction not misleading (other than untrue statements or alleged untrue
statements in, or omissions or alleged omissions from, information relating to
an Indemnified Person furnished in writing by or on behalf of such Indemnified
Person expressly for use by the Company). If multiple claims are brought against
an Indemnified Person in an arbitration with respect to at least one of which
indemnification is permitted under applicable law and provided for under this
Agreement, the Company agrees that any arbitration award shall be conclusively
deemed to be based on claims as to which indemnification is permitted and
provided for, except to the extent that the arbitration award expressly states
that the award, or any portion thereof, is based solely on a claim as to which
indemnification is not available.

        If the indemnification provided for herein is unavailable to an
Indemnified Person in respect of any claims, liabilities, losses, damages or
expenses, then the Company, in lieu of indemnifying such Indemnified Person,
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such claims, liabilities, losses, damages or expenses (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Indemnified Person on the other, as well as any
other relevant equitable considerations. It is further agreed that the relative
benefits to the Company on the one hand and Castle Creek on the other hand with
respect to the services rendered under this Agreement shall be deemed to be in
the same proportion as (i) the aggregate Transaction Value bears to (ii) the
fees actually paid to Castle Creek with respect to the services provided
pursuant to this Agreement in connection with the Transaction. The Company also
agrees that no Indemnified Person shall have any liability to the Company for or
in connection with this Agreement and the engagement of Castle Creek hereunder,
except for such claims, liabilities,

A-1

--------------------------------------------------------------------------------


losses, damages, or expenses incurred by the Company to the extent they are
appropriately judicially determined (without possibility of appeal or review) to
have resulted from such Indemnified Person's fraud, misrepresentation (other
than a representation of information provided by the Company to Castle Creek in
writing under the terms hereof), willful misconduct or gross negligence, and the
Company agrees that in no event shall the Indemnified Persons be required to
contribute an amount in the aggregate greater than the fees actually received by
Castle Creek for its services performed under this Agreement.

        If any action or other proceeding or investigation is commenced as to
which an Indemnified Person demands indemnification, the Indemnified Person
shall have the right to retain counsel of its own choice to represent it, the
Company shall pay the reasonable fees and expenses of such counsel, and such
counsel shall to the extent consistent with its professional responsibilities
cooperate with the Company and any counsel designated by the Company, provided,
that in no event shall the Company be required to pay fees and expenses under
this indemnity for more than one firm of attorneys for the Indemnified Person in
any jurisdiction in any one legal action or group or related legal actions. The
Company shall be liable as provided herein for any settlement of any claim
against Castle Creek or any Indemnified Person made with the Company's written
consent, which consent shall not be unreasonably withheld. The Company agrees
that it will not, without the prior written consent of Castle Creek, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by Castle
Creek's engagement (whether or not any Indemnified Person is a party thereto)
unless such settlement, compromise or consent includes an unconditional release
of Castle Creek and each other Indemnified Person from all liability arising or
that may arise out of such claim, action, or proceeding.

        The indemnity and contribution obligations of the Company set forth
herein shall be in addition to any liability or obligation the Company may
otherwise have to any Indemnified Person. The Company and the Indemnified
Persons hereby consent to personal jurisdiction, service and venue in any of the
State or Federal Courts in the Central District or Southern Districts of
California.

        It is understood that, in addition to Castle Creek's engagement pursuant
to this Agreement, Castle Creek may also be engaged to act for the Company in
one or more additional capacities, and that the terms of such additional
engagements may be embodied in one or more separate written agreements. The
provisions of this Appendix A shall apply to any such separate agreements, any
modification to this Agreement, and any modifications of such separate
agreements, and the provisions of this Appendix A shall remain in full force and
effect following the completion, expiration or termination of this Agreement or
such additional agreements or modifications of any of the foregoing.

A-2

--------------------------------------------------------------------------------


Appendix B

CONFIDENTIALITY AGREEMENT

May 14, 2003

        First Community Bancorp and/or its affiliates (collectively the
"Company") and Castle Creek Financial LLC ("Castle Creek") have entered into an
agreement, dated of even date herewith (the "Engagement Letter") whereby the
Company has engaged Castle Creek to be its exclusive financial advisor in
connection with a variety of Transactions (as defined in the Engagement Letter)
and other services to be provided by Castle Creek, as set forth in the
Engagement Letter ("Services"). In connection therewith and the undertakings of
each of the Company and Castle Creek pursuant to the Engagement Letter, each
party is interested in protecting the confidentiality of certain information
revealed to the other in furtherance of the Engagement Letter. Therefore, the
Company and Castle Creek hereby agree to permit certain directors, officers,
employees, and advisers of the other party to review and discuss such
information, subject to the following terms and conditions:

1.Definition of Confidential Information. The term "Confidential Information" as
used in this Confidentiality Agreement shall mean all information, trade secrets
and documents concerning the Company, Castle Creek or any Transaction or
Services, which is furnished or otherwise disclosed by either party or its
representatives to the receiving party (together with all analyses,
compilations, notes, studies, or other documents, whether prepared by the
receiving party or others, which contain or otherwise are derived from such
information) either before or after the date of this Confidentiality Agreement,
and regardless of the manner in which it is furnished and whether or not it is
labeled "confidential". Confidential Information shall also include any
"nonpublic personal information," provided by the Company to Castle Creek as
that term is defined under Title V of the Gramm-Leach-Bliley Act of 1999, as it
may be amended from time to time, the regulations promulgated thereunder or
other applicable law (collectively, "Privacy Laws").

2.Use of Confidential Information. The Confidential Information shall be used
solely for the purpose of the Company's and Castle Creek's analysis of the
Transaction or in furtherance of the Services. All Confidential Information will
be kept confidential by the receiving party; provided, however, the receiving
party may disclose the Confidential Information or portions of the Confidential
Information to such of its directors, officers, employees, and advisers who need
to know such information for the purposes of discussion and analysis of the
Transaction or Services, each of whom shall be advised of the terms of this
Confidentiality Agreement and who shall be bound by this Confidentiality
Agreement upon their receipt of the Confidential Information. The parties agree
that any advice rendered by Castle Creek pursuant to the Engagement Letter shall
not be disclosed in any manner without Castle Creek's prior written approval and
will be treated by the Company and Castle Creek as confidential.

3.Legally Required Disclosures. If either the Company or Castle Creek is
requested or required by applicable law or regulation (including any requirement
of law arising by means of deposition, interrogatory, request for documents or
information, subpoena, civil investigative demand or similar process, or by a
regulatory body or agency or other legal entity with applicable jurisdiction) to
disclose any of the Confidential Information, the disclosing party shall, unless
prohibited by law or regulation, provide the resisting party with prompt prior
written notice of such request or requirement and shall cooperate with the
resisting party, at the resisting party's expense, so that the resisting party
may seek a protective order or other appropriate remedy to avoid disclosure and,
if requested by the resisting party, shall cooperate in lawfully resisting such
disclosure. If such protective order or other remedy is not obtained, or if the
resisting party waives compliance with the provisions of this paragraph, the
disclosing party may disclose only that portion of the Confidential Information
which, as advised by its counsel, is legally required to be disclosed, and

B-1

--------------------------------------------------------------------------------

shall exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information.

4.Nondisclosure of and Treatment of Confidential Information. Neither the
Company nor Castle Creek shall disclose to any person not otherwise permitted
under this Confidentiality Agreement any of the Confidential Information or any
other terms, conditions or other facts with respect to any Transaction or
Services, including the status of any such Transaction or Services. Each party
shall at all times protect the Confidential Information from inadvertent
disclosure and keep such information confidential. If any applicable Privacy Law
or other applicable law now or hereafter imposes a higher standard of
confidentiality to Confidential Information than the standard set forth in this
Confidentiality Agreement, such standard shall prevail over this Confidentiality
Agreement with respect to such Confidential Information. Notwithstanding the
foregoing or anything in this Confidentiality Agreement or the Engagement Letter
to the contrary, no disclosure by the Company of the existence or status of
i) any proposed or actual Transaction, ii) the Services or iii) this
Confidentiality Agreement or the Engagement Letter shall be deemed to be in
violation of this Confidentiality Agreement or the Engagement Letter.

5.Exceptions. The term "Confidential Information" shall not include any
information which:

(i)at or after the time of disclosure is generally available to the public
(other than as a result of a disclosure by the Company or Castle Creek in breach
of this Confidentiality Agreement);

(ii)was available to the Company or Castle Creek on a non-confidential basis
from a source other than directors, officers, employees, or advisers of the
disclosing party who, insofar as is known to the receiving party, was not
prohibited from transmitting the information to the receiving party by a
contractual, legal or fiduciary obligation to the disclosing party; or

(iii)has been independently developed by the Company or Castle Creek without
violation of any obligation under this Confidentiality Agreement.

6.No Representation or Warranty. Although the Company and Castle Creek have each
endeavored to include in the Confidential Information that information known to
them which they believe to be relevant for the other party's purposes, both the
Company and Castle Creek understand and agree that neither the other party nor
any of the other party's representatives have made or are making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Confidential Information, except with respect to information
provided to the other in writing. the Company and Castle Creek each agree that
neither the other party nor any of the other party's representatives will have
any liability to the receiving party or to any other person resulting from the
delivery or use of the Confidential Information, except to the extent such
Confidential Information is delivered in writing, is materially inaccurate or
misleading and the delivering party knows that the receiving party intends to
make use of the information in furtherance of any Transaction or Services.

7.Return or Destruction of Materials. Should either the Company or Castle Creek
not proceed with the Transaction, the Company and Castle Creek both agree, that
upon written request, each will turn over to the other party, or upon request
destroy, all copies of the Confidential Information provided to it by the other.
If so requested in writing by the other party, the Company and Castle Creek will
each certify to the other that such party has in fact returned or destroyed such
documents required hereunder to be so treated. This provision shall only apply
with respect to information provided to the other pursuant to the terms of the
Engagement Letter and the services provided pursuant thereto and not information
provided to any member or employee of the other acting in any other capacity
(e.g., as a director of the Company).

8.No Waiver. It is further understood and agreed that no failure or delay in
exercising any right, power or privilege under this Confidentiality Agreement
shall operate as a waiver of any right,

B-2

--------------------------------------------------------------------------------

power or privilege, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise of any right, power or
privilege or the exercise of any other right, power or privilege under this
Confidentiality Agreement.

9.Enforceability. To the extent any provision of this Confidentiality Agreement
shall be determined to be void, illegal or otherwise unenforceable, the same
shall have no effect on the enforceability of the balance of this
Confidentiality Agreement.

10.Entire Agreement; Amendments. This Confidentiality Agreement, along with the
Engagement Letter, contains the entire understanding between the Company and
Castle Creek with respect to the subject matter of this Confidentiality
Agreement and the Engagement Letter, and neither may be altered, varied, revised
or amended, except by an instrument in writing signed by both the Company and
Castle Creek after the date first written above. The Company and Castle Creek
have not made any other agreements or representations of any kind with respect
to such subject matter.

11.Remedies. The Company and Castle Creek each recognize that irreparable injury
may result to the non-breaching party in the event that this Confidentiality
Agreement is breached by the breaching party or by any director, officer,
employee, or adviser of the breaching party, or by any person given access to
the Confidential Information in violation of the terms and conditions of this
Confidentiality Agreement. Accordingly, in addition to any and all other
remedies at law or in equity to which the non-breaching party may be entitled,
the non-breaching party shall also have the right to obtain equitable relief,
including without limitation injunctive relief, to prevent any disclosure of any
Confidential Information, or to prevent any other breach of this Confidentiality
Agreement, plus reasonable attorney's fees and other litigation costs and
expenses incurred in connection with successfully obtaining any such remedies
and/or relief.

12.Assignment; Benefit; Duration. Neither the Company nor Castle Creek may
assign, transfer, license, or sublicense its rights under this Confidentiality
Agreement without the other party's prior written consent, which may be granted
or withheld in the other party's sole and absolute discretion. Subject to the
limitation in this paragraph, this Confidentiality Agreement will inure to the
benefit of and be binding upon both the Company and Castle Creek and their
respective successors and assigns, and shall remain in effect until one year
after the last to terminate of the Engagement Letter or such other agreements as
specified in Section 14 below.

13.Governing Law; Disputes. This Confidentiality Agreement will be governed by
and construed in accordance with the laws of the State of California, without
regard to the conflicts of law principles thereof. The Company and Castle Creek
each voluntarily and knowingly waives any right it may have to a trial by jury
in any such adjudication. The prevailing party in any such adjudication will
have its reasonable attorney's fees and other litigation costs and expenses paid
by the non-prevailing party.

14.Other Agreements. It is understood that, in addition to Castle Creek's
engagement pursuant to this Engagement Letter, Castle Creek may also be engaged
to act for the Company in one or more additional capacities, and that the terms
of such additional engagements may be embodied in one or more separate written
agreements. The provisions of this Confidentiality Agreement shall apply to any
such separate agreements (whether or not specifically referenced therein), any
modification to the Engagement Letter, and any modifications of such separate
agreements, and the provisions of this Confidentiality Agreement shall remain in
full force and effect following the completion, expiration or termination of
this Agreement or such additional agreements or modifications of any of the
foregoing for a period of one year after the last of such agreements to expire.

B-3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned being the duly authorized
representatives of the respective party, intending such party to be bound
hereby, executes this Confidentiality Agreement as of the date first set forth
above.

Castle Creek Financial, LLC   First Community Bancorp
By:
 
/s/ William J. Ruh
 
By:
 
/s/ Matthew P. Wagner Name:   William J. Ruh   Name:   Matthew P. Wagner Title:
  Executive Vice President   Title:   President and CEO

B-4

--------------------------------------------------------------------------------



QuickLinks


Castle Creek Financial P.O. Box 1329, 6051 El Tordo Rancho Santa Fe, California
92067
